Title: From George Washington to Samuel Huntington, 2 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters Morris Town 2d Decr 1779.
        
        Since I had the honor of addressing you on the 20th ulto I have seen Lt Colonel Washington of Baylors Light Dragoons,

who gives me a more favorable report of the times of service of that Regiment than was represented by one of his Officers. He informs me, that including Capt. Stiths Troop already on its march to the Southward he will be able to carry forward about 125 Men, none of whose times will expire before the middle of next year—many of them are engaged considerably longer.
        Under these circumstances I should immediately have ordered him to proceed with the above mentioned to South Carolina; but there is still a difficulty in respect to Horses. Fifty five of those at present in the Regiment, tho’ fit for the draft and many other purposes in the Army, are represented by Colo. Washington as unable to perform so long a march on account of their weight and inactivity, they having been originally purchased for the Waggon and turned over to the Dragoon service thro’ necessity, after the Regiment had lost most of its Horses when surprized last year.
        I am informed by Colo. Laurens that a superiority of Cavalry to the southward will be productive of many good consequences, particularly those of giving immediate Checks to the insurrections of the disaffected, and securing the Country from the incursions of the Enemy’s Cavalry. Should Congress be of the same opinion, I would suggest to them the expediency of furnishing Colonel Washington with the means of purchasing a number of the proper kind of Horses equal to that of those returned unfit—I would beg leave to observe, that the public will in reality only incur the Expence of the difference between the price of Waggon and Dragoon Horses, as those returned unfit for the latter will be delivered to the Quarter Master General for the uses of his department.
        The Regiment is now upon its march to Frederic town in Maryland, where, or at Winchester in Virginia, it may quarter this Winter, if it does not proceed to the southward. This will depend upon the determination of Congress in regard to the purchase of fresh Horses, as it would be scarce worth while to send the few who are properly mounted.
        Colo. Washington, who will have the honor of delivering this, will wait the decision of Congress and act accordingly. I have the honor to be with the greatest Respect Your Excellency’s Most obt Servt
        
          Go: Washington
        
       